         Case 1:19-cv-00247-APM Document 78 Filed 05/25/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 MONTE SILVER and
 MONTE SILVER, LTD.,
 an Israel corporation

                Plaintiffs
                                                      Civil Action No. 19-cv-0247-APM
 v.
                                                      Judge Amit P. Mehta
 INTERNAL REVENUE SERVICE;
 UNITED STATES DEPARTMENT                             NOTICE OF APPEAL
 OF THE TREASURY; CHARLES RETTIG,
 in his official capacity as Commissioner of the
 Internal Revenue; and JANET YELLEN, in
 her official capacity as United States Secretary
 of the Treasury

                Defendants


                                        NOTICE OF APPEAL
      Notice is hereby given that Plaintiffs Monte Silver and Monte Silver, Ltd. hereby appeal

to the United States Court of Appeals for the D.C. Circuit from the Orders entered in this action

on March 28, 2021 (ECF 67, 68 and 69). Appellants note that they have filed a motion under

Rules 59(e) and 60(b) of the Federal Rules of Civil Procedure with regards to ECF 67 and 68.

This motion is currently pending.



Respectfully submitted,

Date: May 25, 2021.
Case 1:19-cv-00247-APM Document 78 Filed 05/25/21 Page 2 of 2




                                 /s/ Lawrence Marc Zell

                                 ________________________________
                                 Lawrence Marc Zell (DC Bar # 959437)
                                 Noam Schreiber, of counsel
                                 ZELL & ASSOCIATES INTERNATIONAL
                                 ADVOCATES LLC
                                 1345 Ave. of the Americas,
                                 2nd Floor,
                                 New York, NY 10105
                                 e-mail: mzell@fandz.com
                                 Counsel for Plaintiffs
